DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/27/2021, with respect to the rejection(s) of claim(s) 11-30 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art references cited below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-14 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9 of U.S. Patent No. 10,309,554. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 11-14 and 16-21 are anticipated by the limitations in Claims 1-4 and 6-9 of US 10,309,554.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12, 20, and 22, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon KR 20120020999 (hereinafter Yoon) in view of Wilden CH 402098 (hereinafter Wilden).

    PNG
    media_image1.png
    781
    940
    media_image1.png
    Greyscale

Re. Cl. 11, Yook discloses: A cable tray (Fig. 3) assembly having a length and a centerline extending lengthwise of the assembly (see annotated figure 3), the cable tray assembly comprising: a pair of generally parallel rails extending lengthwise of the (see annotated figure 3), each rail having a vertical web (see annotated figure 3) and a bottom channel portion at a lower end of the web (see annotated figure 3), and a generally horizontal toe portion (310, Fig. 4b) projecting laterally inward to a location inboard of the vertical web (see Fig. 3); a plurality of rungs (see annotated figure 3) extending between the rails and spaced apart along the cable tray assembly (see Fig. 3), wherein the rungs are secured to inboard portions of the rails such that upper surfaces of the generally horizontal toe portions support the rungs (see Fig. 3); and at least one clamp device (33, 31, Fig. 3 and 4b) configured to secure one of the rails to a cable tray support (200, Fig. 3), the at least one clamp device including a planar clamping plate (see 22, Fig. 4b) having a first side portion (see Fig. 4b, 33), and a second side portion (see Fig. 4b, 31) extending inboard of the toe portion of said one of the rails and configured to be secured to the cable tray support to clamp the bottom channel portion of said one of the rails to the cable tray support (see Fig. 4b, via 20, 40 and 50), wherein the planar clamping plate lies flat against the generally horizontal toe portion of the bottom channel portion of said one of the rails (see Fig. 4b).
Re. Cl. 12, Yook discloses: in combination with the cable tray support supporting the cable tray assembly (see Fig. 3), wherein the second side portion of the clamping plate is secured to the cable tray support (see Fig. 4b, via 20, 40 and 50).
Re. Cl. 20, Yook discloses: the second side portion of the planar clamping plate defines an opening (see 37, Fig. 2d) for receiving a fastener to secure the planar clamping plate to the cable tray support (see Fig. 2d, fastener 20).
Re. Cl. 22, Yook discloses: A method of installing a cable tray assembly (Fig. 3), the method comprising: providing a clamp device (30, Fig. 2d-4b) including a planar clamping plate (see 30, Fig. 2d and 4b) having a first side portion (33, Fig. 4b) and a second side portion (31, Fig. 4b); providing a cable tray (see Fig. 3, created by 300) having a length and a centerline extending lengthwise of the assembly (see annotated figure 3), the cable tray including a pair of generally parallel rails extending lengthwise of the cable tray assembly (see annotated figure 3), each rail having a vertical web and a bottom channel portion at a lower end of the web (see annotated figure 3), and a generally horizontal toe portion projecting laterally inward to a location inboard of the vertical web (see annotated figure 3), a plurality of rungs (see annotated figure 3) extending between the rails and spaced apart along the cable tray, wherein the rungs are secured to inboard portions of the rails such that upper surfaces of the generally horizontal toe portions support the rungs (see annotated figure 3); inserting the first side portion of the planar clamping plate of the clamp device into the channel of one of the rails and outboard of the vertical web (see Fig. 3), wherein a second side portion extends inboard of the toe portion of said one of the rails (see Fig. 4b); and 4 of 13BLN-029766USBLN 5363.USNC1securing the second side portion of the planar clamping plate to a cable tray support opposing a bottom surface of the bottom channel portion of said one of the rails to clamp the bottom channel portion to the cable tray support (see Fig. 4b, 30 is secured to 200 via 20, 40 and 50), wherein the planar clamping plate lies flat against the generally horizontal toe portion of the bottom channel portion of said one of the rails (see Fig. 4b).
Re. Cls. 11 and 22, Yoon does not disclose the bottom channel portion includes a heel portion projecting laterally outward from the vertical web, the toe portion (Fig. 2) which includes generally parallel rails (15s, Fig. 1) and a clamp device (28, 28 Fig. 2) which secures to the generally parallel rails (see Fig. 2). Re. Cl. 11, Wilden discloses the generally parallel rails include a vertical web (see portion 15, Fig. 2) and a bottom channel portion (created by 18 and 19, Fig. 2) at a lower end of the web (see Fig. 2), the bottom channel portion includes a heel portion projecting laterally outward from the vertical web (see 18, Fig. 2), a generally horizontal toe portion (19, Fig. 2) projecting laterally inward from the heel portion to a location inboard of the vertical web (see Fig. 2), the heel portion and toe portion defining a channel extending lengthwise of the rail and generally facing the centerline of the cable tray assembly (see Fig. 2, channel where 25 fits in); the clamp device having a first side portion (see portion 25, Fig. 2) received in the channel of said one of the rails and disposed outboard of the vertical web of said one of the rails (see Fig. 2); the second side portion clamps the bottom channel portion to a support (see Fig. 2, where 28 passes through to secure to 16).  Re. Cl. 22, Wilden discloses  the generally parallel rails include a vertical web (see portion 15, Fig. 2) and a bottom channel portion (created by 18 and 19, Fig. 2) at a lower end of the web (see Fig. 2), the bottom channel portion includes a heel portion projecting laterally outward from the vertical web (see 18, Fig. 2), a generally horizontal toe portion (19, Fig. 2) (see Fig. 2), the heel portion and toe portion defining a channel extending lengthwise of the rail and generally facing the centerline of the cable tray assembly (see Fig. 2, channel where 25 fits in); inserting the first side portion of the planar clamping plate of the clamp device into the channel of one of the rails and outboard of the vertical rail (see Fig. 2, 25 extends outboard of 15), wherein a second side portion extends inboard of the toe portion of said one of the rails (see Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rail and clamp configuration of Yoon to include the shape of Wilden since Wilden states that such a modification forms a reinforced profile of the beam or rail (Paragraph 0052, Lines 1-2).
   Claims 13-17, 19, 23-28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon in view of Wilden as applied above, and further in view of Straughn US 2012/0211115 (hereinafter Straughn).
Re. Cls. 13-17, 19, 23-28 and 30, the combination of Yoon in view of Wilden does not disclose the at least one clamp device further includes a bracket extending upward from the planar clamping plate and fastened to an inboard side of the vertical web to interconnect the planar clamping plate to the vertical web (Cl. 13); wherein the bracket includes a web-securement portion secured to the inboard side of the web, and an angled portion between the web-securement portion and the planar clamping plate (Cl. 14), the bracket and planar clamping plate are separate, discrete components (Cl. 15), the bracket includes a planar clamping plate securement portion configured to be secured to the planar clamping plate (Cl. 16), the planar clamping plate securement (226 and 26, Fig. 7) used to clamp an enclosure (222, Fig. 7) to a supporting surface (20, Fig. 6) which includes a clamping plate (26, Fig. 7) having a first side portion (78, Fig. 7) which engages the bottom portion of the enclosure (see Fig. 7) and a second opposite side portion (80, Fig. 7) defining an opening for receiving a fastener (27, Fig. 7) to fasten the clamping plate to the support (see Fig. 7).  Re. Cl. 13, Straughn discloses the at least one clamp device further includes a bracket (226, Fig. 7) extending upward from the clamping plate and fastened to an inboard side of the (via 240 and 227, Fig. 7) to interconnect the clamping plate to the vertical web (see Fig. 7). Re. Cl. 14, Straughn discloses the bracket includes a web-securement portion (240, Fig. 7) secured to the inboard side of the web (232 via 227, Fig. 7), and an angled portion between the web-securement portion and the clamping plate (242, Fig. 7).  Re. Cl. 15, Straughn discloses the bracket and clamping plate are separate, discrete components (see Fig. 7, the components 226 and 26 are separate and discrete).  Re. Cl. 16, Straughn discloses the bracket (226, Fig. 7) includes a clamping plate securement portion (244, Fig. 7) configured to be secured to the clamping plate (see Fig. 7, via 24).  Re. Cl. 17, Straughn discloses the clamping plate securement portion defines an opening (248, Fig. 7) for receiving a fastener (27, Fig. 7) to fasten the bracket to the clamping plate (see Fig. 7).  Re. Cl. 18, Straughn discloses the opening is a slot extending lengthwise of said one of the rails (see Fig. 7, 248 is a hole or slot which receives a fastener as shown, due to its circular nature, the hole/slot will have a diameter in the claimed direction). Re. Cl. 19, Straughn discloses the web-securement portion includes at least one opening (246, Fig. 7), the cable tray assembly further comprising a fastener (227, Fig. 7) received in the at least one opening and fastened to the inboard side of the vertical web of one of said rails to secure the bracket to the vertical web (see Fig. 7).  Re. Cl. 23, Straughn discloses interconnecting the planar clamping plate to the vertical web of said one of said rails using a bracket (see 226, Fig. 7).  Re. Cl. 24, Straughn discloses securing the bracket to the planar clamping plate (see Fig. 7, via 27).  Re. Cl. 25, Straughn discloses said securing the bracket to the planar clamping plate comprising inserting a fastener through aligned openings in the bracket and the planar clamping plate (see Fig. 7).  Re. (240, Fig. 7) configured to be secured to the inboard side of the web (see Fig. 7), and an angled portion (242, Fig. 7) between the web securement portion and the planar clamping plate (see Fig. 7).  Re. Cl. 28, Straughn discloses the web securement portion defines at least one opening configured to receive a fastener to secure the web securement portion of the planar clamping plate to the inboard side of the web (see Fig. 7, where 246 passes). Re. Cl. 30, Straughn discloses the at least one clamp device further comprises a gusset (226, Fig. 7) connecting the clamping plate (see Fig. 7) to the vertical web (232, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the combined Yoon in view of Wilden to include the web bracket or secondary bracket of Straughn to provide a more secure connection between the support and the cable tray since Straughn states that such a modification would secure the enclosure to the clamping plate (Paragraph 49, Lines 3-6), thus providing a more secure connection which is resistant to being disengaged.
Re. Cl. 26, the combination of Yoon in view of Wilden in view of Straughn discloses the claimed invention except for the bracket and the planar clamping plate are formed as a single one-piece component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bracket and clamping plate one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in .
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon in view of Wilden in view of Straughn as applied above, and in further view of Kautz US 6520357 (hereinafter Kautz).
Re. Cl. 18, the combination discussed above does not disclose the opening is a slot extending lengthwise of one of the rails, the slot having a first dimension extending lengthwise of said one of the rails that is greater than a second dimension extending transverse to the first dimension. Kautz discloses a clamping plate (Fig. 4) which includes a first portion (20a, Fig. 4) for attaching to a rail (24, Fig. 4a) and a second portion (portion with 32, Fig. 4) extending inward from the first portion (see Fig. 4) including a slot (32, Fig. 4) extending lengthwise of the rail (see Fig. 4a), the slot having a first dimension extending lengthwise of said one of the rails that is greater than a second dimension extending transverse to the first dimension (see Fig. 4a).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the opening in the second end of the clamping plate of discussed above of Yoon to be a slot extending lengthwise of the rail as disclosed by Kautz to enable the clamping plate to be adjusted along the rail without the complete removal of the fastener.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon in view of Wilden above, and further in view of Kautz.
Re. Cl. 21, the combination discussed above does not disclose the opening is a slot extending lengthwise of one of the rails, the slot having a first dimension extending (Fig. 4) which includes a first portion (20a, Fig. 4) for attaching to a rail (24, Fig. 4a) and a second portion (portion with 32, Fig. 4) extending inward from the first portion (see Fig. 4) including a slot (32, Fig. 4) extending lengthwise of the rail (see Fig. 4a), the slot having a first dimension extending lengthwise of said one of the rails that is greater than a second dimension extending transverse to the first dimension (see Fig. 4a).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the opening in the second end of the clamping plate of discussed above of Yoon to be a slot extending lengthwise of the rail as disclosed by Kautz to enable the clamping plate to be adjusted along the rail without the complete removal of the fastener.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon in view of Wilden above, and further in view of Maetzler  EP 460350 (hereinafter Maetzler).
Re. Cl. 29, Wilden discloses the heel portion includes a downwardly angled section and an arcuate section extend from the downwardly angled section, the generally horizontal toe portion extending from the arcuate section of the heel portion.  However, Wilden does not disclose the downwardly angled section is horizontal.  Maetzler discloses a cable tray assembly (Fig. 2) which includes a heel portion (9, 11, 12, 13, Fig. 2) which includes a horizontal section (9, Fig. 2) and an arcuate section (11-13, Fig. 2) extending from the horizontal section (see Fig. 2), the generally (see 14, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the heel portion of Wilden to include a horizontal portion forming the heel portion as disclosed by Maetzler since Maetzler states that such a modification enables the rungs to be inserted with little play (Paragraph 0020, Lines 6-8). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632